Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
This is an appeal from the judgment of the Court of Sessions, imposing a fine of one hundred dollars on the defendant for a violation of the “ act to prevent gaming.” As the offence is not a felony, we have no jurisdiction. See the People v. Applegate, 5 Cal. R.
It is of no consequence that the case is brought here by writ of error. This Court' has no authority to issue any writ or process, except in aid of its appellate jurisdiction, and having no appellate jurisdiction in criminal cases of a lesser grade than felony, it follows that the writ was improvidently issued, and it must therefore be dismissed.
Ordered accordingly.